Exhibit 10.2




INTERNATIONAL ISOTOPES INC




AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as it may be amended or
supplemented, this "Agreement") is entered into as of May 16, 2012, effective as
of February 29, 2012 (the "Effective Date"), by and between International
Isotopes Inc., a Texas corporation ("Company"), and Stephen Laflin.




RECITALS




A.

Company desires to employ Employee as its President and CEO because of his
experience and expertise and to secure his services upon the terms and subject
to the conditions set forth in this Agreement.




B.

Employee desires and is willing to accept such employment upon such terms and
subject to the conditions.




THEREFORE, for and in consideration of the foregoing and the mutual covenants
and agreements contained in this Agreement, Company and Employee agree as
follows:




1.

Employment.  Upon the terms and subject to the conditions contained in this
Agreement, Company hereby employs Employee; and Employee hereby accepts such
employment, upon such terms and subject to such conditions.




2.

Duties and Authority.




2.1

Duties of Employee.  During the term of this Agreement, Employee will serve as
Company's Chief Executive Officer of International Isotopes and will faithfully
and to the best of his ability perform such duties consistent with the position
of President and CEO as are determined and directed by the Board of Directors,
or as are necessary in the reasonable judgement of the Employee, to carry out
his duties under this Agreement. In his capacity as President and Chief
Executive Officer, Employee will be generally responsible for the implementation
of directives of, and policies and procedures adopted by the Board of Directors
and for the overall day-to-day management of duties.  In performing his duties
under this Agreement, Employee will fully support and cooperate with Company's
efforts to develop its markets, expand its business, and operate profitably and
in conformity with business and strategic plans approved from time to time by
Company's Board of Directors.




2.2

Direction from the Board of Directors and Chairman of the Board.  Employee will
look primarily to the Board of Directors for direction and guidance as to the
performance of Employee's duties under this Agreement; however, to facilitate
communication between Employee and the Board of Directors, Employee will report
on the status of Employee's activities and the performance of Employee's duties
to the Chairman of the Board of Company at such times as he may be requested.
Employee will receive and participate in a performance review with the Chairman
of the Compensation Committee every six months or other times if required.




2.3

Employee’s Authority.  In performing his duties under this Agreement, Employee
will have such authority as is necessary for him to implement the directives of,
and policies and procedures adopted by the Board of Directors of the Company and
to oversee the management of the Company’s day to day affairs; but, from time to
time as thought appropriate by Employee or Company’s Chairman of the Board,
Employee will discharge his duties in consultation with and under the direction
of the Chairman of the Board of Company. Without limiting the generality of the
foregoing, in exercising his authority as Chief Executive Officer of Company,
Employee will have the authority for employing, dismissing, and assigning job
duties and responsibilities to Company’s employees.





Employment Agreement

Page 1










--------------------------------------------------------------------------------




2.4

Time and Attention to Services.  Employee will devote all of his time and
attention to the performance of his duties to Company during the term of this
Agreement. Company, however, recognizes that Employee may be engaged in other
non-conflicting passive business investments and in community activities
unrelated to his duties under this Agreement that will require some portion of
his time, and Company hereby consents to Employee’s attention to such other
activities so long as such activities (a) do not hinder Employee’s ability to
perform his duties under this Agreement and (b) do not represent a conflict of
interest in contravention of the agreements contained in paragraph 9 or a
competitive activity in contravention of the agreements contained in paragraph
11 of this Agreement.




2.5

Election as an Officer.  Company will cause Employee to be elected to the office
of Chief Executive Officer and Board of Directors (as to such other offices, if
any, as Company’s Board of Directors determines to be appropriate).




3.

Term and Termination.




3.1

Term.  This Agreement is effective as of the Effective Date and will continue in
effect until February 28, 2017, unless it is (a) terminated in accordance with
paragraph 3.2 or (b) extended in accordance with paragraph 3.3.




3.2

Termination.  This Agreement may be terminated prior to February 28, 2017, as
follows:




(a)

Termination by Mutual Consent.  This Agreement may be terminated at any time by
the written mutual consent of Company and Employee.




(b)

Termination By Company for Cause.  This Agreement may be terminated by Company
at any time for Cause by the delivery to Employee of a written notice of
termination stating the effective date of termination and the basis upon which
this Agreement is being terminated.  As used in this Agreement, the term “Cause”
means (a) a material default in the performance of Employee’s duties under this
Agreement, or (b) Employee’s dishonesty, willful misconduct, breach of fiduciary
duty involving personal profit, willful violation of any law, rule, or
regulation, action (or omission) involving moral turpitude and reflecting
unfavorably upon the public image of Company or its Affiliates, or action (or
omission) abiding or abetting a competitor, supplier or customer of Company or
its Affiliates to the material disadvantage of Company or its Affiliates; and
the term “Affiliate” means any other person or entity who directly controls, is
controlled by, or is under common control with Company or any Affiliate of
Company (and “control” means possession, directly or indirectly, of power to
direct or cause the direction of management or policies, whether through
ownership of voting securities or otherwise).  In the event of termination for
Cause, Employee will be entitled to such salary and benefits as have accrued
under this Agreement through the effective date of termination, but will not be
entitled to any other salary, benefits, or other compensation after such date.




(c)

Termination By Company Without Cause.  This Agreement may be terminated by
Company at any time without Cause by (a) the delivery to Employee of a written
notice of termination not less than 60 days prior to the effective date of
termination, or (b) a vote by the Board of Directors and Shareholders to effect
the sale or dissolution of Company, or (c) taking action to make the Company
Private such that its shares are no longer traded on the OTCBB or other national
exchange.  Upon such termination, Employee will be paid salary and benefits as
provided in this Agreement through the effective date of termination and for the
period of 12 months after such date. The Company will not be obligated to issue
shares of common stock pursuant to this paragraph 4.3 of this Agreement or pay
any bonus after the effective date of termination except for bonus payments
approved by the Board of Directors and Compensation Committee prior to the
effective date of termination.




(d)

Termination by Employee.  This Agreement may be terminated by Employee at any
time, with or without Cause, by the delivery to Company of a written notice of
termination not less than 90 days prior to the effective date of termination.
 In the event of termination by Employee, Employee will be entitled to such
salary and benefits as have accrued under this Agreement through the effective
date of termination, but will not be entitled to any other salary, benefits, or
other compensation after such date.








Employment Agreement

Page 2










--------------------------------------------------------------------------------



(e)

Termination Upon Death or Disability of Employee.  This Agreement will be
terminated immediately upon the death or permanent disability (which shall be
determined in accordance with Company’s disability plan as then in effect, or if
no such plan is then in effect, as determined in good faith by Company’s Board
of Directors at such time as Employee becomes physically or mentally incapable
or properly performing his duties under this Agreement and such incapacity will
exist or can reasonably be expected to exist for a period of ninety days or
more) of Employee.  In either such event, Employee or his beneficiary as
designated in writing to Company (or his estate, if no such beneficiary has been
designated) will be entitled to such benefits (i) as are consistent with Company
policy then if effect or (ii) as are determined by Company’s Board of Directors
in its sole discretion.




3.3

Extension of Term. At the time within six (6) months prior to expiration of this
agreement, Employee and Company may decide by mutual agreement to extend the
term of the agreement.  Mutual agreement to extend the term of this Agreement
shall be evidenced by  a written agreement executed by Company and Employee..
 Any extended term of this Agreement may be terminated as set forth in paragraph
3.2 above, unless otherwise agreed in writing by Company and Employee.  In the
event the term of this agreement is not reset by mutual agreement by Employee
and Company, the original terms of the agreement will continue in force and the
termination date will remain February 28, 2017.




4.

Compensation.




4.1

Base Annual Salary.  In consideration for the performance of his duties under
this Agreement, Employee will be paid a base annual salary of $200,000, which
shall be payable (less applicable withholding for federal taxes) in semi-monthly
installments or otherwise in such manner as the salaries of other executive
officers of Company are paid in accordance with Company policy.




4.2

Annual Salary Review.  Upon each anniversary of the Effective Date of this
Agreement, the Employee Base Annual Salary shall be increased by $5,000.
 Company’s Board of Directors and Compensation Committee will review Employee’s
salary level on an annual basis and may elect, on the basis of such review, to
increase Employee’s base annual salary further and/or grant an annual bonus; but
any such further increase in Employee’s Salary and/or annual bonus grant will be
made solely at the discretion of Company’s Board of Directors.




4.3

Common Stock Grant.




(a)

Upon each anniversary of the Effective Date of this Agreement, Employee will
receive $28,000 payable in fully vested shares of Company common stock issued
under the Company's 2006 Equity Incentive Plan, or any future equity
compensation plan of the Company that replaces such plan.  The number of shares
of Company common stock to be issued shall be calculated using the average
closing price of the common stock for the 20 trading days prior to each
anniversary; provided, however, that if the average closing price of the common
stock of the Company for the 20 trading days prior to the anniversary is below
$0.10 per share, than number of shares of Company common stock to be issued
shall be calculated based on a price of $0.10 per share.




(b)

In connection with any issuance of shares to Employee pursuant to
paragraph 4.3(a), the Company will pay Employee's share of any applicable
employment taxes and any applicable income taxes required to be withheld and
remitted to the applicable tax authority solely with respect to the compensation
income arising from Employee's receipt of such shares.  While Employee is
ultimately responsible for all taxes owned in connection with this Award (e.g.,
upon receipt of the shares), the Company will withhold from the shares otherwise
payable to Employee the number of whole shares of the Company's common stock
required to satisfy Employee's share of any applicable employment taxes and any
applicable income taxes required to be withheld and remitted to the applicable
tax authority as a result of all additional compensation income resulting from
such payment contemplated by this Section 4.3(b), as determined by the Company,
the number of shares to be determined by the Company based on the closing price
of the Company's common stock on the date the Company is required to withhold;
provided that the value of shares so withheld will not exceed the minimum
applicable withholding rate.





Employment Agreement

Page 3










--------------------------------------------------------------------------------




4.4

Housing Allowance.  The company will provide a monthly housing allowance of
$6,000 that will be paid directly to Employee. In connection with the Housing
Allowance payments pursuant to this paragraph 4.4, the Company will make
additional cash payments to Employee to fully "gross-up" Employee with respect
to Employee's tax obligations, including both Employee's tax withholding
obligations and any additional taxes, that arise with respect to Employee's
receipt of such Housing Allowance.




4.5

Independent Consideration.  Concurrently with the execution of this Agreement,
Company is making a payment of $100 to Employee as independent and additional
consideration (“Independent Consideration”) for Employee’s agreement to comply
with the provisions of paragraph 11 of this Agreement.




5.

Expenses and Reimbursements.  Employee will be entitled to reimbursement for
reasonable out-of-pocket expenses incurred by Employee that are directly
attributable to the performance of Employee’s duties under this Agreement.
 Employee will adhere to Company’s customary practices and procedures with
respect to incurring out-of-pocket expenses and will present such expense
statements, receipts, vouchers, or other evidence supporting expenses incurred
by Employee as Company may from time to time request.




6.

Benefits.  During the term of this Agreement, Employee will be entitled to the
benefits generally provided or made available to other executive officers of
Company, including, but without limitation, such group medical (including
dental) insurance and life insurance benefits as are made available to employees
of Company generally and participation in any “cafeteria” plan or retirement
plan that may be available to employees of Company (subject, however, to (i)
eligibility and (ii) modification or elimination in accordance with Company’s
standard policies as in effect from time to time) and to the following specific
benefits:




(a)

Vacation.  Employee will be entitled to  twenty  working days in any calendar
year (160 hours)  The Employee shall also be entitled to “sell back” to Employer
an amount of vacation not to exceed 160 hours per year of total aggregate
accrued vacation benefit.  The value of such “sell back” shall be calculated
based upon the Employee’s salary in the year of the “sell back”.




(b)

Sick Leave.  Employee will be entitled to the benefits, and subject to all
provisions of, Company’s standard policies and procedures regarding sick leave
and time off.




7.

Confidentiality and Non-Disclosure.  Employee acknowledges that in the
performance of his duties to Company under this Agreement he will gain a close,
personal, and special influence with Company’s customers and suppliers and will
obtain and/or develop certain trade secrets and valuable, confidential
information of or pertaining to Company or its Affiliates, including, but
without limitation, information concerning the following: operations; business
opportunities; price and cost information; finances; customer names; customer
prospects, and customer lists; the terms of contracts with customers, suppliers,
and agents; business plans; marketing and sales plans; sales techniques;
manuals; letters; notebooks; procedures; reports; products; processes;
specifications; services; inventions; research and development; and other
concepts or ideas involving or relating to the business or prospective business
of Company (collectively, “Confidential Information”), which Confidential
Information has been or will be uniquely developed by or for Company or its
Affiliates and cannot be readily obtained by third parties from outside sources.
 Employee accordingly agrees as follows:




(a)

Detrimental Statements.  For so long as this Agreement remains in effect and for
a period of 24 months after the date of termination or expiration of this
Agreement (the “Applicable Period”), Employee will not, directly or indirectly,
in any individual or representative capacity whatsoever, make any statement,
oral or written, or perform any act or omission which is or could be detrimental
in any material respect to the goodwill of Company, provided that any truthful
statement made by Employee in good faith shall not violate this subparagraph.





Employment Agreement

Page 4










--------------------------------------------------------------------------------




(b)

Covenant of Confidentiality.  All Confidential Information and other information
communicated to Employee by, or otherwise belonging to, Company, its Affiliates,
or their customers, whether before or after the Effective Date, shall at all
times be held in strict confidence, shall be used only for the purpose of this
Agreement, and shall not be disclosed by Employee without the prior written
consent of Company, except as may be necessary by reason of legal, accounting,
or regulatory requirements beyond the reasonable control of Employee.




(c)

Return of Lists, Books, Records, and Property.  Upon the expiration of the term
or termination of this Agreement, Employee will surrender to Company all
tangible Confidential Information in the possession of Employee, including, but
without limitation, the originals and all copies of all lists, books, and
records of or pertaining to any Confidential Information, and all other property
in the possession of Employee belonging to Company or any of its Affiliates.




(d)

Right to Injunctive Relief.  Employee acknowledges that a violation or attempted
violation on his part of any agreement in this paragraph 7will cause irreparable
damage to Company and to its Affiliates, and accordingly Employee agrees that
Company shall be entitled as a matter of right to an injunction, out of any
court of competent jurisdiction, restraining any violation or further violation
of such agreements by Employee; and such right to an injunction shall be
cumulative and in addition to whatever other remedies Company may have.




(e)

Survival of Terms.  The terms and agreements set forth in this paragraph 7shall
survive the expiration of the term or termination of this Agreement regardless
of the reason.  The existence of any claim of Employee, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Company of the agreements contained in this paragraph 7




(f)

Separate Non-Disclosure Agreement.  If after the Effective Date Company so
requests, Employee will enter into a separate non-disclosure agreement the
provisions of which are substantially the same as those contained in this
paragraph 7.




8.

Proprietary Information.  Employee agrees to promptly and freely disclose to
Company in writing any and all ideas, conceptions, inventions, improvements,
suggestions for improvements, discoveries, formulae, processes, designs,
software, hardware, circuitry, diagrams, copyrights, trade secrets, and any
other proprietary information (collectively, “Proprietary Information”), whether
patentable or not, which are conceived, developed, and made or acquired by
Employee, alone or jointly with others, during the period of his employment by
Company or using Company’s time, data, facilities, and/or materials, and which
are related to the products, business, or activities of Company or which
Employee conceives, develops, makes, or acquires as a result of his employment
by Company, and Employee agrees to assign and hereby does assign all of his
right, title, and interest therein to Company.  Whenever requested to do so by
Company, Employee will execute applications, assignments, or other instruments,
which Company deems necessary to apply for and obtain letters patent or
copyrights of the United States or any foreign country, to otherwise protect
Company’s interest in any Proprietary Information, or to vest title to any
Proprietary Information in Company.  These obligations shall continue beyond the
expiration or termination of Employee’s employment, regardless of the reason for
such termination, with respect to any Proprietary Information conceived,
developed, made, or acquired by Employee during the period of his employment and
shall be binding upon Employee’s assigns, executors, administrators, and other
legal representatives.





Employment Agreement

Page 5










--------------------------------------------------------------------------------




9.

Conflict of Interest.  In keeping with Employee’s fiduciary duties to Company,
Employee agrees that while employed by Company he will not, acting along or in
conjunction with others, directly or indirectly, become involved in a conflict
of interest or, upon discovery thereof, allow a conflict of interest to
continue.  Moreover, Employee agrees that he will immediately disclose to the
Board of Directors any facts, which might involve any reasonable possibility of
a conflict of interest.  It is agreed that any direct or indirect interest in,
connection with, or benefit from any outside activities, where such interest
might in any way adversely affect Company, involves a possible conflict of
interest.  Circumstances in which a conflict of interest on the part of Employee
might arise, and which must be reported immediately by Employee to the Board of
Directors, include, but are not limited to, the following: (a) ownership of a
material interest in any supplier, contractor, subcontractor, customer, or other
entity with which Company does business; (b) acting in any capacity, including
director, officer, partner, consultant, employee, distributor, agent, or the
like, for a supplier, contractor, subcontractor, customer, or other entity with
which Company does business; (c) accepting, directly or indirectly, payment,
service, or loans from a supplier, contractor, subcontractor, customer, or other
entity with which Company does business, including, but not limited to, gifts,
trips, entertainment, or other favors of more than a nominal value; (d) misuse
of Company’s information or facilities to which Employee has access in a manner
which will be detrimental to Company’s interest, such as utilization for
Employee’s own benefit of know-how, inventions, or information developed through
Company’s business activities; (e) disclosure or other misuse of Confidential
Information of any kind obtained through Employee’s connection with Company; (f)
the ownership, directly or indirectly, of a material interest in an enterprise
in competition with Company, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with Company; and (g) appropriation of a
Corporate Opportunity, as defined in paragraph 10of this Agreement.




10.

Corporate Opportunities.  Employee acknowledges that during the course of his
employment by Company he may be offered or become aware of business or
investment opportunities in which Company may or might have an interest (a
“Corporate Opportunity”) and that he has a duty to advise Company of any such
Corporate Opportunities before acting upon them.  Accordingly, Employee agrees
(a) that he will disclose to Company’s Board of Directors any Corporate
Opportunity offered to Employee or of which Employee becomes aware, and (b) that
he will not act upon any Corporate Opportunity for his own benefit or for the
benefit of any person or entity other than Company without first obtaining the
consent or approval of Company’s Board of Directors (whose consent or approval
may be granted or denied solely at the discretion of Company’s Board of
Directors).




11.

Non-Competition.




11.1

Covenant Not to Compete.  As an ancillary covenant to the terms and conditions
set forth elsewhere in this Agreement, and in particular the covenants set forth
in paragraphs 7 through10 above, and in consideration of the mutual promises set
forth in this Agreement and other good and valuable consideration received and
to be received, including, but without limitation, the Independent
Consideration, which has been paid to Employee in consideration of Employee’s
agreement to comply with the terms and conditions of this paragraph 11, Employee
agrees that, during the term of this Agreement, and throughout the Applicable
Period, Employee will not, directly or indirectly, own or become employed by or
otherwise provide consulting services to, any business competitive with Company
prior to the date of termination of this Agreement in any country in which
Company commences business while this Agreement remains in effect.  Employee
understands that the current business activities of Company and its Affiliates
include the production of high quality radioisotopes, pharmaceutical grade
radiochemicals, finished radiopharmaceuticals and diagnostic ant therapeutic
medical products and that Company and its Affiliates have plans to expand the
scope of such activities and the geographic area of operations of Company and
its Affiliates in the near future with the direct involvement of Employee,
therefore, Employee agrees that the limitations as to time, geographical area,
and scope of activity contained in this covenant do not impose a greater
restraint than is necessary to protect the goodwill and other business interests
of Company.  If any provision of this covenant is found to be invalid in part or
in whole, Company may elect, but shall not be required, to have such provision
reformed, whether as to time, area covered, or otherwise, as and to the extent
required for its validity under applicable law and, as so reformed, such
provision shall be enforceable.





Employment Agreement

Page 6










--------------------------------------------------------------------------------




11.2

Right to Injunctive Relief.  Employee acknowledges that a violation or attempted
violation on his part of any agreement in this paragraph 11 will cause
irreparable damage to Company and its Affiliates, and accordingly Employee
agrees that Company shall be entitled as a manner of right to an injunction, out
of any court of competent jurisdiction, restraining any violation or further
violation of such agreements by Employee; such right to an injunction, however,
shall be cumulative and in addition to whatever other remedies Company may have.
 Furthermore, Employee shall be entitled to seek a declaratory judgment
regarding any conduct or enterprise to determine whether or not such conduct or
violation is violative of the terms of this Agreement; provided however, that no
suit shall be filed until Employee has given Company at least 15 days to respond
to Employee’s written request for permission to undertake certain requested
acts.  The terms and agreements set forth in this paragraph 11 shall survive the
expiration of the term or termination of this Agreement for any reason.  The
existence of any claim of Employee, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Company of the
agreements contained in this paragraph 11.




11.3

Separate Non-Competition Agreement.  If after the Effective Date Company so
requests, Employee will enter into a separate non-competition agreement the
provisions of which are substantially the same as those contained in this
paragraph 11.




12.

Indemnification.  Company, shall, and does hereby, indemnify and agree to hold
Employee harmless to the fullest extent provided to officers and directors of
Company under Article VII of Company’s First Amended and Restated Bylaws, as
amended from time to time (the “Bylaws Indemnification”); provided that (a)
Employee shall be entitled to all benefits provided to directors of Company
under the Bylaws Indemnification, whether or not Employee is, or at any time is
elected, a director of Company; (b) any determination of indemnification made
under the Bylaws Indemnification with respect to Employee shall be made by
special legal counsel selected by the mutual agreement of Company’s Board of
Directors and Employee (or, if Company’s Board of Directors and Employee cannot
agree, then by Company, but in such case, such legal counsel must be a partner
or shareholder in a law firm headquartered in the State of Idaho or Texas and
having no fewer than 100 lawyers); and (c) if for any reason the Bylaws
Indemnification has been terminated or is otherwise inapplicable to Employee,
Employee shall be entitled to indemnification to the fullest extent that a
corporation may grant indemnification to a director, officer, and employee under
the Texas Business Corporation Act, as the same exists or as it may hereafter be
amended (“TBCA”), if Employee was, or is threatened to be made a named defendant
or respondent in a preceding (as hereinafter defined) because Employee (i) is or
was an employee of Company or an Affiliate of Company as a director, officer,
partner, venturer, proprietor, trustee, employee, agent, or in a similar
position in a partnership, joint venture, sole proprietorship, trust, employee
benefit plan, or other enterprise in which Employee serves on behalf of Company
or at Company’s request.  In the event of Employee’s death such right shall
inure to the benefit of Employee’s heirs, successors, and assigns.  The
indemnification granted to Employee hereunder is a contract right and shall
survive the expiration of the term or termination of this Agreement and Company
shall be obligated to indemnify Employee pursuant to and in accordance with this
paragraph 12 regardless of whether this Agreement shall have expired or shall
have been terminated.  The rights conferred above shall not be exclusive of any
other right which Employee may have or hereafter acquire under any statute,
bylaw, resolution of shareholders or directors, agreement or otherwise.  As used
in this paragraph, the term “proceeding” means any threatened, pending, or
completed action, suit, or proceeding, whether a civil, criminal, or
administrative proceeding or an arbitration or investigation, any appeal in any
such action, suit, or proceeding, and any inquiry or investigation that could
lead to such an action, suit, or proceeding.




13.

Company’s Right of Offset.  Should Employee at any time be indebted to Company,
or otherwise obligated to pay money to Company for any reason, Company, at its
election, may offset amounts otherwise payable to Employee under this Agreement,
including, but without limitation, salary and bonus payments, against any such
indebtedness or amounts due from Employee to Company.




14.

Miscellaneous.




14.1

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS OF THE STATE OF IDAHO.








Employment Agreement

Page 7










--------------------------------------------------------------------------------



14.2

Entirety and Amendments.  This Agreement embodies the entire agreement between
the parties and supersedes all prior agreements and understandings relating to
the subject matter hereof.  This Agreement may be amended or modified only in
writing executed by Employee and the Chairman of the Board or another officer of
the Company expressly authorized by Company’s Board of Directors.




14.3

Notices.  Any notice or other communication hereunder must be in writing to be
effective and shall be deemed to have been given when personally delivered to
Employee or Company or, if mailed, on the third day after it is enclosed in an
envelope and sent certified mail/return receipt requested in the United States
mail.  Either party may from time to time change its address for notification
purposes by giving the other party written notice of the new address and the
date upon which it will become effective.  The address for each party for
notices hereunder is as follows:




Employee:

Stephen Laflin




Company:

International Isotopes Inc.




14.4

Attorney’s Fees.  In the event that either party is required to obtain the
services of an attorney in order to enforce any right or obligation hereunder,
the prevailing party shall be entitled to recover reasonable attorney’s fees and
court costs from the other party.




14.5

Assignability; Binding Nature.  Neither this Agreement nor any right, duty,
obligation, or interest hereunder may be assigned or delegated by one party
hereto without the prior written consent of the other party hereto.  This
Agreement is binding upon Company and Employee and their respective successors,
heirs and assigns.




14.6

Headings.  The headings of paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.




14.7

Severability.  If, but only to the extent that, any provision of this Agreement
is declared or found to be illegal, unenforceable, or void, then both Company
and Employee shall be relieved of all obligations arising under such provision,
it being the intent and agreement of Company and Employee that this Agreement
shall be deemed amended by modifying such provision to the extent necessary to
make it legal and enforceable while preserving its intent.  If such amendment is
not possible, another provision that is legal and enforceable and achieves the
same objective shall be substituted therefor.  If the remainder of this
Agreement is not affected by such declaration or finding and is capable of
substantial performance by both Company and Employee, then the remainder shall
be enforced to the extent permitted by law.




14.8  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be part of the same instrument.







Executed as of May 16, 2012 by:




FOR INTERNATIONAL ISOTOPES INC




By: /s/ Christopher G. Grosso

Name

Title: Director







EMPLOYEE




By: /s/  Stephen T. Laflin

Name




Title: President and CEO


 











Employment Agreement

Page 8








